MEMORANDUM**
Darshan Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of *645removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because the IJ identified inconsistencies in Singh’s testimony that went to the heart of his claim regarding whether, when, why and how Singh was beaten and whether or not he received medical treatment after his arrests. See Singh-Kaur v. Ashcroft, 183 F.3d 1147, 1151 (9th Cir.1999). The record does not compel the conclusion that Singh’s testimony was credible. See Singh v. INS, 134 F.3d 962, 966 (9th Cir.1998). Accordingly, Singh failed to establish eligibility for asylum or withholding of removal. See id.
Substantial evidence supports the IJ’s conclusion that Singh is not entitled to relief under the CAT because he did not demonstrate that it is more likely than not that he would be tortured upon return to India. See Malhi, 336 F.3d at 993.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.